Title: To James Madison from Philip Mazzei, 4 February 1788
From: Mazzei, Philip
To: Madison, James


Carmo: Amico,
Parigi, 4. Febbraio 1788.
II mio libro è finalmente stampato, ma il breve tempo non à permesso di far legare il numero d’esemplari che ò destinato di raccomandare alla vostra amicizia per farmegli esitare. Mr. Jefferson essendo di parere che la novità può fàrne spacciare un piccol numero anche non legati, mi prendo la liberta di spedirvene una cassa cuciti, 64 in numero, 57 dei quali per vendersi, e 7 da distribuirsi come segue, cioè 2 per Edmond Randolph a cui scrivo di mandarne uno a Mr. de Rieux, 1. per il Bellini, 1. per Mr. Wythe, 1. per Mr. Blair, 1. per Mr. Oster, e 1 che spero mi farete la grazia d’accettare voi stesso. Se fosse possibile, sarebbe bene di mandare ad ognuno la sua lettera qui inclusa insieme coi libri. Quella di Mr. Wythe bisognerebbe mandarla per persona sicura, perchè contiene un sigillo che costa parecchie ghinee. Il libro in quarto, in cui questa e le altre lettere sono incluse, appartiene a Edmond Randolph, a cui lo manda l’Autore.
Mr. Jefferson crede che del mio libro se ne possano facilmente spacciare 25 in Boston, 50 in New-York, 50 in Filadelfia, 25 in Virginia, e 25 in Charlestoun; sicchè per il bastimento corriero, che deve partire il 25 di marzo, ve ne manderò altri 100 legati. Perdonate l’incomodo, caro Amico, sul principio che la necessità non à legge.
Mi son pervenute le 2. grate vostre degli 8 e 20 xbre., nella prima delle quali mi davi la speranza di qualche pronta rimessa, che mi togliete nella seconda. Vi rendo grazie d’aver terminato l’affare con Dohrman, come pure della maniera delicata con cui l’avete concluso. In luogo vostro avrei fatto lo stesso. Il rigor di giustizia in certi casi à un’apparenza di crudeltà, che l’anime delicate aborriscono. Le medesime riflessioni le confermerò a bocca a Mr. Dohrman; e dopo d’avergli fatto sentire quanto grato io vi sia del non avergli voi proposto un saldo di conti (al prezzo corrente de’suoi effetti) gli farò vedere, e lo convincerò, che tal condotta non sarebbe stata tanto crudele, quanto fù la sua verso di me, in tempo ch’io l’informai pienamente delle mie dure circostanze, e ch’ei sapeva che la sua cambiale non sarebbe stata pagata.
Nella mia precedente dei 21. xbre. v’informai della mia estrema povertà, e del mal fisico che me n’era risultato, oltre il morale che sempre è per me il maggiore. Dall’ultima vostra dei 20 xbre. vedo chiaramente, che non ò luogo di sperare alcun sollievo fino a tanto che il nostro governo federativo sia bene stabilito. Gli altri miei affari in Virginia soffrono per l’istessa causa, benchè non tanto direttamente. Io sono nell’estrama [sic] povertà, e non posso aver’ombra di speranza se non segue il detto stabilimento. Voi non ignorate che bramerei di servire in Europa la mia cara patria adottiva, perchè son persuaso che potrei esserle realmente utile, e che i miei amici d’America ne risentirebbero gran consolazione. È chiaro che anche questa remota speranza non può effettuarsi nella presente incerta situazione. Qualunque sia il nuovo sistema, le sue cattive conseguenze devon tardare più che non durerà la mia vita, ed io non ò, nè sono per aver figlj. Ma i posteri, caro e degno Amico mio, sono i figlj miei! Non posso mettere a competenza il mio solo interesse privato con quello di tanti milioni! Come avete voi potuto convenire nella proposta Costituzione di varj articoli, che preparano fulmini sterminatori alla povera libertà? Vi siete voi figurato Washington immortale? Vi siete voi lusingato che potrà esservi sempre un’egual successore? E quando vi fosse, come potrebbe ovviare agl’inconvenienti terribili, che nasceranno dalla cabala dell’Aristocrazia, colla quale l’avete circondato? Spero che non siate infettato della malattia, pur troppo epidemica, della bilancia e dei contrappesi in materia di governo. Livingston à ragione; dovendo ricorrere a un meccanismo, il girarrosto è più analogo senza paragone; o per meglio dire, la chimerica bilancia non lo è niente affatto. Mr. Jefferson spera, che 9. Stati adotteranno la proposta Costituzione, che ciò basterà per metter la cosa in moto, che gli altri pubblicheranno i giusti motivi del loro scisma, e che i 9. per loro proprio vantaggio converranno cogli scismatici per fare le prudenti e necessarie modificazioni.
Se le mie osservazione, al fine del supplemento, vi paiono atte a produrre qualche buono effetto, vi prego di tradurle e farle inserire nelle nostre gazzette. Addio, amico caro, scrivetemi presto, e consolatemi, chè ne ò gran bisogno. Tutto vostro
Filippo Mazzei
 
Condensed Translation
Mazzei’s book is finally printed. He is sending JM sixty-four sewn copies and will send another hundred on the mail vessel scheduled to depart 25 March. Mazzei has received JM’s letters of 8 and 20 December, the first of which gave him hope of some immediate remittance and the second of which removed that hope. He thanks JM for concerning himself with the Dohrman business. He is in extreme poverty and sees no hope of relief until a federal government is well established in America. He reminds JM of his offer to serve his adopted country in Europe. Mazzei criticizes the new Constitution as tending toward the destruction of humble liberty. He asks if JM has imagined Washington to be immortal, and whether JM has deluded himself into thinking that there could ever be a successor to equal Washington. Even if there were, how could the terrible difficulties be avoided which would arise from the intrigues of the aristocracy who would surround him? He hopes that JM is not infected by the disease of balance and counterbalance in the governmental structure. Jefferson hopes that nine states will adopt the Constitution but favors some modifications. If JM thinks the observations at the end of the supplement to his book might be of value, Mazzei requests that he translate them and insert them in the newspapers.
